Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Quincy J. Harrison on 10/04/2022.
The application has been amended as follows: 
1.	(Currently Amended) A gas turbine engine comprising:
		a fan section;
a speed change mechanism for driving the fan section, wherein the speed change mechanism is an epicyclic gear train; 
a torque frame including a ring and a plurality of fingers extending from the ring with the plurality of fingers surrounding the speed change mechanism;
a bearing support attached to the plurality of fingers; and
a first fan section support bearing mounted on a first axial side of the speed change mechanism and a second fan section support bearing mounted on the bearing support on a second axial side of the speed change mechanism, wherein the second fan section support bearing is a fan thrust bearing;
wherein each of the plurality of fingers include at least one groove and the bearing support includes a plurality of tangs that engage a corresponding one of the at least one groove.

6.	(Cancelled)  
7.	(Cancelled) 

8.	The gas turbine engine of claim 5

11.	(Cancelled)  

12.	(Currently Amended) A speed change mechanism for a gas turbine engine comprising:
a planetary gear system including a planet carrier supporting a plurality of planet gears;
a torque frame including a ring and a plurality of fingers extending from the ring and surrounding the speed change mechanism; and
	a bearing support attached to distal ends of the plurality of fingers for supporting a fan section support bearing;
wherein the plurality of fingers engage grooves in the planet carrier of the speed change mechanism, a distal end of each of the plurality of fingers includes a radially inward facing groove for accepting a tang on the bearing support and the bearing support forms a ring.

14.	(Cancelled) 

15.	(Currently Amended) The mechanism of claim 12

16.	(Currently Amended) A method of assembling a gas turbine engine comprising:
	supporting a fan section on a first fan section support bearing located on a first axial side of a speed change mechanism wherein the speed change mechanism is a planetary gear system supported by a torque frame having a ring and a plurality of fingers extending from the ring and distal ends of the plurality of fingers are attached to a bearing support; 
	supporting the fan section on a second fan section support bearing attached to the bearing support located on a second axial side of the speed change mechanism; and
supporting the fan section and a low pressure compressor on the first fan section support bearing, wherein the planetary gear system includes a planet carrier and the bearing support is axially spaced from the planet carrier and is rotatable relative to the plurality of fingers and the planet carrier.

20.	(Cancelled) 


Claim Objections
Claim 13 objected to because of the following informalities:  “grooves in radially outermost surface” should be “grooves in a radially outermost surface”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11156166 (henceforth referred to as Patent ‘166) and/or claims 1-12 of U.S. Patent No. 10221771 (henceforth referred to as Patent ‘771) in view of US 20120192570 to McCune and/or US 7011599 to Becquerelle. The claimed inventions of Patent ‘166 and Patent ‘771 are substantially similar to the currently claimed invention of the present application excepting the current claims of the present application further require that the torque frame comprise a ring (as claimed in independent claims 1, 12, and 16) from which the fingers extend and further grooves in a radially outermost surface of the planet carrier of the speed change mechanism (as claimed in claim 13). 
McCune teaches a torque frame (carrier shaft 34) comprising a ring (aft portion of carrier shaft 34, labeled as 50 in Figs 2/2A which is shown in Fig 2A to be circular) and a plurality of fingers (aft portion of shaft 34 which fit between planetary gears 40, Figs 2/6) extending from the ring (Fig 2) with the plurality of fingers surrounding the speed change mechanism (fingers extending between planetary gears 40 of circular body 65, best viewed in Figs 2/6), making said ring an obvious modification to the claimed inventions of Patent ‘166 and/or Patent ‘771. 
Becquerelle teaches a torque frame (annular cage carrier 12) comprising a ring (front face 13 of annular cage carrier 12, Fig 5) and a plurality of fingers (arm 14, Fig 5) extending from the ring (Fig 5) with the plurality of fingers surrounding a speed change mechanism (Fig 2), wherein the fingers engage grooves (axial housings 11, Figs 2-4) in a radially outermost surface of a planet carrier (cage 8) of the speed change mechanism (Figs 2-4), making said ring and grooves an obvious modification to the claim inventions of Patent ‘166 and/or Patent ‘771. 
Allowable Subject Matter
Claims 1-5, 8-10, 12-13, and 15-19 would be allowable if the non-statutory double patenting rejections of independent claims 1, 12, and 16  were overcome via amendment or via submission and acceptance of a terminal disclaimer regarding parent patents US 10221771 and US 11156166. 
The following is a statement of reasons for indicating allowable subject matter:  the nearest prior art is the proposed combination of McCune in view of Sheridan as described in the rejections above. However, the proposed combination does not teach nor suggest: 
wherein the bearing support is axially spaced from the planet carrier; 
a plurality of tangs that engage a corresponding one of the at least one groove; 
a distal end of each of the plurality of fingers includes a radially inward facing groove for accepting a tang on the bearing support; nor
wherein the bearing support includes a plurality of tangs that each engages a groove on a corresponding one of the plurality of fingers.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8517670 to Coffin which teaches a tang/groove interlock (first and second members 66/68, first and second angular positions 106/108; Fig 6A/6B) between a lubrication manifold (78) and a flex support (70). US 20130195604 to Otto (having resulting or child patents US 8961113 and US 9017010) teaches a torque frame (112) with extending fingers (Fig 5) having tangs and grooves (144) which interlock with respective tang and grooves of support assembly 100 (Figs 5-8). US 4983152 to Kimberlin teaches a planet carrier (frame 12) having forward and aft bearing supports (shaft 16 and stub 16a, Fig 1) supporting forward and aft bearings (ball bearings 40, Figs 1/4) located forward and aft, respectively, of a speed change mechanism (planet gear frame assembly 10, Fig 1). US 10221771 and US 11156166 to Roberge are the resultant patents of parent applications 14/950,326 and 16/180,548, respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745